The State




                           Fourth Court of Appeals
                                  San Antonio, Texas
                                Wednesday, February 11, 2015

                                     No. 04-14-00885-CR

                                    Victor Perez PRADO,
                                          Appellant

                                               v.

                                    The STATE of Texas,
                                          Appellee

                From the 216th Judicial District Court, Gillespie County, Texas
                                    Trial Court No. 5355
                       Honorable N. Keith Williams, Judge Presiding


                                        ORDER
        On January 28, 2015, we issued a show cause order instructing appellant to provide
written proof that the clerk’s record and the reporter’s record have been requested and that the
fees for preparing each record have been paid or payment arrangements have been made. See
TEX. R. APP. P. 35.3. Appellant timely responded. Accordingly, it is ORDERED that the clerk’s
record and the reporter’s record must be filed in this Court no later than thirty (30) days from
the date of this order.


                                                    _________________________________
                                                    Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 11th day of February, 2015.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court